Title: From James Madison to Henry Dearborn, [ca. 23 July] 1811
From: Madison, James
To: Dearborn, Henry


Dear Sir
[ca. 23 July 1811]
I had the pleasure of duly receiving yours of the 8th. inclosing a Copy of your son’s oration. In the hurry of the period, I have been able to give it a flying perusal only. But I do not accede to your limitation of its merits so much to an honest zeal. It has claims to a much higher character, with the addition of this laudable feature.
I am just on the point of leaving Washington where I have been detained by the diplomatic operations between Mr. Foster & Mr. Monroe, and subjects connected with our foreign relations. The state of them with France may be collected from the printed informations. The arrival of Mr. Foster, has yielded nothing that promises an amendment of things with G. B. Altho’ it would seem that the case of the Blockade of May 1806. is put on a manageable footing, contrary to the calculations of those who took that ground for G. B. and agst. the administration; yet another ground, disowned by them, but apprehended by us, is taken by the B. Govt. on which it is impossible to meet her. It is required, as a condition of the repeal of the orders in Council that the F. Decrees shall be repealed not only as they relate to the U. S. but as they relate to G. B; not only that we shall trade with G. B. but that the ports of her Enemy shall be opened to her trade: and the idea is held out of retaliating on our non-importation act, if it be not fort[h]with rescinded. Our present conclusion is that Congs. shall be convened on the last of Ocr. or first of Novr. which will be as early as will be convenient, and will at the same time afford a chance of having a return from Europe to be laid before them. Accept my high esteem & friendly regards.
James Madison
It will be proper to be reserved on this communication, till something in the newspaper may appear that will furnish a fitter source to be referred to.
